Citation Nr: 9920890	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  97-33 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1999) for a psychiatric disorder, with sleeping 
problems, as a result of VA treatment for skin cancer. 


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1951 to 
November 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the veteran's claim as not 
well grounded.  The case has since been transferred to the 
Lincoln, Nebraska VARO.

In a March 1999 submission, the veteran made reference to 
several issues in addition to the issue certified on appeal.  
The veteran has claimed entitlement to a thorough and 
contemporaneous examination, an advisory medical opinion, and 
adequate reasons and bases.  The Board would point out, 
however, that these are ancillary issues to the veteran's 
underlying claim and are not separately appealable issues.  
Rather, determinations regarding whether an examination or an 
advisory medical opinion is warranted may be contested only 
as part of an appeal on the merits of the decision rendered 
on the primary issue(s) by the agency of original 
jurisdiction.  See 38 C.F.R. § 3.328 (1998) (regarding 
independent medical opinions).  Similarly, the adequacy of 
the reasons and bases of a decision denying a benefit may be 
contested only as a part of an appeal on the merits of the 
decision rendered on the primary issue.


FINDING OF FACT

There is no competent medical evidence of a current 
psychiatric disorder, with sleeping problems.



CONCLUSION OF LAW

The claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 1999) for a psychiatric disorder, 
with sleeping problems, as a result of VA treatment for skin 
cancer is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by the VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  
38 U.S.C.A. § 1151 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.358 (1998).  For claims filed prior to October 1, 1997, a 
claimant is not required to show fault or negligence in 
medical treatment.  See Brown v. Gardner, 115 S.Ct. 552 
(1994).  But see 38 U.S.C.A. § 1151 (West 1991 & Supp. 1999) 
(indicating that a showing of negligence or fault is 
necessary for recovery for claims filed on or after October 
1, 1997).

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1) (1998).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  38 C.F.R. 
§ 3.358(b)(2) (1998).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  The mere 
fact of aggravation alone will not suffice to make the 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
training, hospitalization, an examination, or medical or 
surgical treatment.  38 C.F.R. § 3.358(c)(1) and (2) (1998).  
Second, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  38 C.F.R. 
§ 3.358(c)(3) (1998).

However, the initial question which must be answered in this 
case is whether the veteran has presented a well-grounded 
claim.  In this regard, the veteran has the burden of 
submitting evidence "sufficient to justify a belief by a 
fair and impartial individual" that the claim is well 
grounded; that is, the claim must be plausible and capable of 
substantiation.  See 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990). 

For a claim for compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1999) to be well grounded, there must be medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of incurrence or aggravation of 
an injury or disability as a result of hospitalization, 
medical or surgical treatment, or the pursuit of a course of 
vocational rehabilitation; and medical evidence of a nexus 
between the asserted injury or disease and the current 
disability.  See generally Jones v. West, No. 98-664 (U.S. 
Vet. App. July 7, 1999); see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

In this case, the veteran was treated at the Grand Island, 
Nebraska VA Medical Center (VAMC) in August of 1996.  On 
August 20, 1996, he had a lesion removed, which was shown to 
be a basal cell carcinoma.

During a January 1997 VA examination, the veteran was noted 
to be well kept, able to carry on a normal conversation 
without tangential speech, alert and oriented times three, 
and very relaxed.  The examiner noted that the veteran's 
basal cell carcinoma "does not bother him, does not keep him 
up at night."  With regard to the veteran's basal cell 
carcinoma, the examiner noted that the veteran "is over it" 
and "is 'not afraid of cancer.'"  The veteran was further 
noted to have a good outlook on life and to be doing 
"exceptionally well."  No psychiatric diagnosis was 
rendered.

Overall, there is no competent medical evidence of a current 
psychiatric disorder, with sleeping problems, let alone 
medical evidence of a nexus between such a current disorder 
and VA treatment.  Indeed, the only evidence of record 
suggesting a current psychiatric disorder or a nexus between 
such a disorder and VA treatment is the veteran's lay opinion 
that he was traumatized to learn that his skin lesion was, in 
fact, cancerous, as indicated in a statement received by the 
RO in October 1996.  However, the Board observes that the 
veteran has not been shown to possess the requisite medical 
expertise to render either a diagnosis or an opinion 
regarding causation.  See Grottveit v. Brown, 5 Vet. App. at 
93; Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

A well-grounded claim must be supported by evidence, not 
merely allegations.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  Here, the veteran has not met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 (West 1991 & Supp. 
1999) for a psychiatric disorder, with sleeping problems, is 
well grounded.  In the absence of competent medical evidence 
to support the veteran's claim, this claim must be denied as 
not well grounded.  Since this claim is not well grounded, 
the VA has no further duty to assist the veteran in 
developing the record to support his claim.  See Epps v. 
Gober, 126 F.3d at 1467-68 ("there is nothing in the text of 
§ 5107 to suggest that [VA] has a duty to assist a claimant 
until the claimant meets his or her burden of establishing a 
'well-grounded' claim").

Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
veteran's claim well grounded.  As such, there is no further 
duty on the part of the VA under 38 U.S.C.A. § 5103(a) (West 
1991) to notify the veteran of the evidence required to 
complete his application for the claimed benefit.  See 
McKnight v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997).


ORDER

A well-grounded claim not having been submitted, entitlement 
to compensation under 38 U.S.C.A. § 1151 (West 1991 & Supp. 
1999) for a psychiatric disorder, with sleeping problems, as 
a result of VA treatment for skin cancer is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

